                    1                                                            JS-6
                    2
                    3
                    4
                    5
                    6
                    7
                    8
                                              UNITED STATES DISTRICT COURT
                    9
                                            CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11
                        AK&B VENTURES, LLC,                           Case No. 5:19-CV-00565-RGK-JEM
                 12
                                                         Plaintiff,   [Assigned to Hon. R. Gary Klausner,
                 13                                                   Courtroom 850]
                              v.
                 14                                                   [PROPOSED] ORDER
                        SIGMANET INC.; CONVERGEONE,                   GRANTING VOLUNTARY
                 15     INC.; CONVERGEONE HOLDINGS;                   DISMISSAL OF ENTIRE ACTION
                        CONVERGEONE SOLUTIONS; and
                 16     DOES 1 to 30, inclusive,
                                                                      Complaint Filed: February 6, 2019
                 17                                   Defendants.     Amended Compl. Filed: April 29, 2019
                                                                      Trial Date: March 31, 2020
                 18
                        CONVERGEONE, INC. and
                 19     CONVERGEONE HOLDINGS, INC.,
                 20                           Counterclaimants,
                 21           v.
                 22     AK&B VENTURES, LLC,
                 23                   Counterclaim Defendant.
                 24
                 25
                 26
                 27
                 28
DRINKER BIDDLE &
   REATH LLP
 ATTORNEYS AT LAW        [PROPOSED] ORDER GRANTING
   LOS ANGELES                                                               CASE NO. 5:19-CV-00565-RGK-JEM
                         VOLUNTARY DISMISSAL OF ENTIRE ACTION
                    1         The Court has received and reviewed the Stipulation Regarding Voluntary
                    2   Dismissal of Entire Action jointly filed by Plaintiff AK&B Ventures, LLC
                    3   (“Plaintiff”) and Defendants Sigmanet, Inc., ConvergeOne, Inc., ConvergeOne
                    4   Holdings, Inc. and ConvergeOne Solutions, Inc. (“Defendants”).
                    5         NOW THEREFORE, having so stipulated and for good cause existing, the
                    6   Court hereby APPROVES the Stipulation Regarding Voluntary Dismissal of Entire
                    7   Action and ORDERS as follows:
                    8         The complaint and counterclaim on file shall be dismissed with prejudice,
                    9   each side to bear their own attorney fees and costs.
                 10
                 11
                 12           IT IS SO ORDERED.
                 13
                        Dated: December 23, 2019
                 14
                 15                                                 HON. R. GARY KLAUSNER
                                                                 UNITED STATES DISTRICT JUDGE
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
DRINKER BIDDLE &
                         [PROPOSED] ORDER GRANTING VOLUNTARY
   REATH LLP
 ATTORNEYS AT LAW        DISMISSAL OF ENTIRE ACTION
                                                                  -2-          CASE NO. 5:19-CV-00565-RGK-JEM
   LOS ANGELES
